Citation Nr: 0213062	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  98-12 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left knee injury, including post-traumatic arthritis, 
currently rated 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right knee injury, including post-traumatic arthritis, 
currently rated 20 percent disabling.

3.  Entitlement to a compensable evaluation for tinea 
versicolor.

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In December 2000, the Board found new and material evidence 
had been submitted to reopen a claim for entitlement to 
service connection for a neuropsychiatric disorder and 
remanded that claim, as well as the claims on the title page 
of this decision to the RO for additional development.  The 
Board notes that a remand confers, as a matter of law, the 
right to compliance with the remand orders.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Based upon the evidence and 
development of record, the Board finds the RO substantially 
complied with the remand orders and that additional action is 
not required.

The Board notes that in a June 21, 2002, rating decision the 
RO granted entitlement to service connection for dysthymia as 
secondary to the veteran's service-connected knee 
disabilities.  Although the veteran's representative 
submitted a VA Form 9 dated July 9, 2002, which stated "the 
veteran seeks an increased schedular rating for his service-
connected condition or conditions and an individual 
unemployability rating," the Board finds the correspondence 
is too general to be considered a valid notice of 
disagreement from the June 21, 2002, rating decision.  See 
38 C.F.R. § 20.201 (2002); see also Gallegos v. Principi, 283 
F.3d 1309 (Fed. Cir. 2002).  The July 9, 2002, correspondence 
also noted the veteran wanted appellate review of all of the 
issues listed in the supplemental statement of the case; 
however, the listed issues did not include evaluation of the 
veteran's service-connected dysthymic disorder.  The veteran 
has the remainder of the one-year period from the date of the 
notice of the June 2002 RO decision to file a timely Notice 
of Disagreement.

The Board finds, however, that the July 9, 2002, 
correspondence is sufficient to perfect an appeal as to the 
issue of entitlement to a compensable rating for tinea 
versicolor which was an issue listed on the June 21, 2002, 
supplemental statement of the case.  Therefore, the Board 
finds the issues listed on the title page of this decision 
have been properly developed for appellate review.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  Persuasive medical evidence demonstrates that the 
veteran's residuals of a left knee injury are presently 
manifested by slight, but no more than slight instability, 
and post-traumatic arthritis with minimal limitation of 
motion and pain.

3.  Persuasive medical evidence demonstrates the veteran's 
residuals of a right knee injury are presently manifested by 
no more than mild instability and post-traumatic arthritis 
with minimal limitation of motion and pain.

4.  Persuasive medical evidence demonstrates the veteran's 
service-connected tinea versicolor is asymptomatic and not 
productive of any functional impairment.

5.  The veteran's service-connected disabilities are 
residuals of a left knee injury, other than arthritis, rated 
10 percent; post-traumatic arthritis of the left knee, rated 
(as the result of the instant Board decision) 10 percent; 
residuals of a right knee injury, including post-traumatic 
arthritis, rated 20 percent; tinea versicolor, rated 0 
percent; and dysthymia, rated 10 percent; his combined 
service-connected disability rating is 40 percent.

6.  The veteran has a high school education and employment 
experience in construction as an operating engineer; he last 
worked in 1983.

7.  The veteran's service-connected disabilities do not 
present a disability picture with any unusual or exceptional 
circumstances that would take his case outside the norm so as 
to warrant extraschedular ratings or preclude substantially 
gainful employment consistent with his education and 
employment experience.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected residuals of a left knee 
injury, other than post-traumatic arthritis, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.71, 4.71a 
Diagnostic Code 5257 (2001); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The criteria for a separate 10 percent rating for post-
traumatic arthritis of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a Diagnostic Codes 5003, 5010, 5260, 5261 (2001); 66 Fed. 
Reg. 45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  The criteria for the assignment of a rating in excess of 
20 percent for service-connected residuals of a right knee 
injury, including post-traumatic arthritis, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.40, 4.45. 4.59, 
4.71, 4.71a Diagnostic Code 5003, 5010, 5257, 5260, 5261 
(2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).
4.  The criteria for a compensable rating for service-
connected tinea versicolor have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.118, Diagnostic Code 7806 (2001); 66 
Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

5.  The requirements for a TDIU rating have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2001); 66 Fed. 
Reg. 45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the August 1998 statement of the case, the December 2000 
Board decision, RO correspondence dated in December 2000 and 
May 2001, and the June 2002 supplemental statement of the 
case adequately notified the veteran of the evidence 
necessary to substantiate the matters on appeal and of the 
action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records were received and that all identified 
and authorized medical records pertinent to the matters on 
appeal have been obtained.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent VA compensation examinations in 
January 2001 and that evidence sufficient for an adequate 
determination of the matters on appeal has been obtained.

Regarding the duty to notify, communications from the VA to 
the veteran, including the August 1998 statement of the case, 
the December 2000 Board decision, RO correspondence dated in 
December 2000 and May 2001, and the June 2002 supplemental 
statement of the case have kept him apprised of what he must 
show to prevail in his claims.  The evidence appears to be 
complete.  Consequently, there is no further duty to notify 
the veteran what evidence he may submit.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

I.  Increased Rating Claims  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).
Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14 (2001).

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2001).

A.  Knee Disorders

Background  Service medical records dated in May and June 
1972 show the veteran sustained a twisting injury to the left 
knee while playing basketball.  The diagnoses included mild 
strain and suspected torn medial meniscus to the left knee.  
Records dated in December 1973 show the veteran sustained a 
right knee injury while playing basketball.  The diagnoses 
included possible torn medial meniscus to the right knee.  

Correspondence dated in July 1984 from the Department of 
Health and Human Services, Social Security Administration 
(SSA) noted the veteran had been awarded entitlement to 
disability benefits effective from May 1984.  

Upon a VA general medical examination in July 1994, the 
veteran reported that he had been receiving SSA disability 
benefits since 1983 because of mental problems and knee 
disorders.  He stated his knees were painful with walking and 
reported he worked out at a gym every morning lifting weights 
and performing stepladder exercises.  He reported that 
occasionally when he walked or stood up his knees would lock 
up causing him to fall.  The examiner noted the veteran's 
gait and heel walk were normal but that he complained of pain 
on tiptoe walking.  He only squatted half way because of knee 
pain.  There was some crepitus on passive flexion and 
extension of the knees.  It was noted the veteran wore AOA 
braces on the knees.  

There was no evidence of swelling, tenderness on palpation of 
the joint lines or patellae, or anterior, posterior, or 
lateral instability to the knees.  The examiner stated 
McMurray's testing had been performed several times and the 
knees did not lock at all.  Range of motion studies revealed 
flexion to 120, right, and to 125 degrees, left.  The 
diagnoses included residuals, status post surgery to the 
knees, with subjective complaints of knee locking but no 
demonstrable physical findings and negative McMurray's signs.  
X-ray examination revealed bilateral degenerative joint 
disease.

At his VA general medical examination in August 1995 the 
veteran reported his knee disorders had increased in severity 
since having surgery.  He noted a VA physical therapy clinic 
had issued him a bicycle which he used 2 to 3 times per day 
and stated he had worn knee braces since approximately 1992.  
The examiner noted the veteran's gait had a limp to the 
right, with or with his braces.  He was able to walk on heels 
and toes.  The veteran complained of a lateral pop out 
sensation to the right upon deep knee bends.  Muscle strength 
was 4/4 to the lower extremities and reflexes were 2+.  There 
was fullness below the right knee but no evidence of 
effusion.  Bulge signs were negative.  There was lateral 
instability, bilaterally, with complaints of pain in the same 
areas.  

Examination of the patellae revealed normal mobility but 
inferior tenderness, right more than left.  There was no 
evidence of joint line tenderness.  McMurray's testing 
revealed a positive locking on the right with a popping noise 
and feeling but no locking on the left.  Apley's signs were 
negative.  Flexion was to 125 degrees, bilaterally.  The 
diagnoses included ligament instability to the knees and 
right knee meniscus instability.  

At his VA examination in January 2001 the veteran reported he 
experienced knee pain on a regular basis and stated the 
disorders required the frequent use of braces and a cane.  
The examiner noted the veteran wore bilateral knee braces.  
Comments made by the examiner referring to specific medical 
reports of record indicate the veteran's claims file was 
reviewed.  Range of motion studies revealed flexion of the 
knees to 135 degrees and extension to 0 degrees.  Ligamentous 
integrity appeared to be intact without evidence of 
ligamentous laxity or compromise.  Pulses were good 
throughout the extremities and there was no evidence of 
swelling or crepitus to the knees.  It was noted there were 
subjective complaints of pain but that there did not appear 
to be evidence upon physical examination of any deficits 
other than some moderate difficulty with squatting.  X-ray 
examinations revealed mild degenerative changes to the left 
knee but no bony joint abnormality to the right knee.  The 
examiner stated the veteran's arthritis was not believed to 
be a reason for unemployability.  

Legal Criteria.  The Rating Schedule provides compensable 
ratings for impairment of the knee when there is evidence of 
slight (10 percent), moderate (20 percent), or severe 
(30 percent) recurrent subluxation or lateral instability.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001). 

The Rating Schedule also provides that traumatic arthritis, 
established by x-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2001).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected; however, limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  

Ratings are provided for limitation of extension of the leg 
when extension is limited to 5 degrees (0 percent), limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2001).  Limitation of leg flexion is compensable when 
flexion is limited to 60 degrees (0 percent), limited to 
45 degrees (10 percent), 30 degrees (20 percent), 15 degrees 
(30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2001).  Normal knee flexion and extension is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2001).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based upon functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

The Court has held that a lay person can provide evidence of 
visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA 
regulations, however, require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40 (2001); see also 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

VA's General Counsel has held that separate ratings may be 
awarded under the provisions of Diagnostic Code 5257 and 
Diagnostic Codes 5003 or 5010 when there is evidence of other 
knee impairment and an additional present arthritis 
disability which at least meets the criteria for a zero 
percent rating under the provisions of 38 C.F.R. § 4.71a, 
Codes 5260 and 5261.  See VAOPGCPREC 23-97.

Analysis.  In this case, as a preliminary matter, the Board 
notes that the veteran's service-connected knee disabilities 
have been rated by the RO under the criteria for other knee 
impairment, 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Based upon the evidence of record, including the January 2001 
VA examination report, the Board finds that the veteran's 
service-connected left knee disorder is not manifested by 
more than slight instability but it is also productive of 
painful, noncompensable limitation of motion due to 
arthritis, which supports a separate 10 percent rating. 

The August 1995 VA examination revealed lateral instability, 
bilaterally, with complaints of pain in the same areas.  
Additional clinical findings at that time included a positive 
locking McMurray's test on the right with a popping noise and 
feeling but no locking on the left, and flexion was to 125 
degrees, bilaterally.  The diagnoses included ligament 
instability to the knees and right knee meniscus instability.  
The January 2001 VA examiner noted the veteran wore bilateral 
knee braces but, clinically, ligamentous integrity appeared 
to be intact without evidence of ligamentous laxity or 
compromise..  Range of motion studies revealed flexion of the 
knees to 135 degrees and extension to 0 degrees.  It was 
noted upon this latter examination that there were subjective 
complaints of pain but that there did not appear to be 
evidence upon physical examination of any deficits other than 
some moderate difficulty with squatting. 

While the January 2001 examination showed no instability or 
subluxation, it is apparent that the veteran continues to 
wear knee braces and the 1995 examination did show bilateral 
knee instability.  Thus, the Board finds that the veteran's 
left knee disorder is manifested by mild, but no more than 
mild, instability of the left knee, which is consistent with 
his current 10 percent rating.  There is no objective 
evidence of recurrent locking with effusion into the left 
knee to support a 20 percent rating under 38 C.F.R. § 4.71a, 
Code 5258.  However, such does not end the Board's inquiry 
because there is also X-ray evidence of arthritis.   

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
arthritis due to trauma will be rated as degenerative 
arthritis, and Diagnostic Code 5003 provides that 
degenerative arthritis, established by X-ray findings, shall 
be rated on limitation of motion of the affected joint under 
the applicable diagnostic code or codes.

VA's General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257 without violating the 
prohibition of 38 C.F.R. § 4.14 of rating the same disability 
under various diagnoses.  VAOPGCPREC 23-97 (1997).  In 
VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X- ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating, or, 
consistent with 38 C.F.R. § 4.59 (which specifically provides 
that, when a veteran has arthritis that is productive of 
actually painful motion due to unstable or maligned joints 
due to healed injury, the disability is entitled to the 
minimum compensable evaluation for the joint), i.e., 10 
percent under either Diagnostic Code 5260 or 5261).  See 63 
Fed. Reg. 56703 (1998).  Precedent opinions of the VA General 
Counsel are binding on the Board. See 38 U.S.C.A. § 7104(c).  
Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991). 

The Board finds that the veteran's left knee disability is 
manifested by arthritis with slight, painful limitation of 
motion.  Accordingly, a separate rating of 10 percent is 
warranted.  Id.  As the degree of limitation of motion that 
has been reported is minimal and falls far short of a 10 
percent, let alone a 20 percent rating under Codes 5260 and 
5261, a rating in excess of 10 percent is not warranted. 
The Court has held that a diagnostic code based on limitation 
of motion of a joint does not subsume 38 C.F.R. § 4.40 and 
that 38 C.F.R. § 4.14, which prohibits rating the same 
disability under different diagnoses, does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

While the veteran complains of pain upon motion of the left 
knee, the current 10 percent evaluation takes this into 
account.  That is, the Board finds that that rating 
adequately and appropriately compensates the veteran for the 
functional loss of the left knee, which is attributable to 
pain on prolonged use and arthritis with painful motion.  See 
38 U.S.C.A. § 1155; and 38 C.F.R. §§ 4.40, 4.45, 4.59, 
DeLuca, supra. There is no objective evidence to show that 
pain, flare-ups of pain, weakness, incoordination, or fatigue 
results in additional limitation of function (i.e., 
additional limitation of motion) to a degree that would 
support a rating in excess of 10 percent under the applicable 
rating criteria.  For example, the medical evidence does not 
suggest that pain or other symptomatology results in further 
limitation of motion of the knee that approaches limitation 
of flexion of the left leg to less than 45 degrees or 
limitation of extension of the left leg to more than 10 
degrees.  The Board, therefore, concludes that an evaluation 
in excess of 10 percent for the veteran's arthritis of the 
left knee disability is not warranted. 

As to the veteran's right knee disability, the Board further 
finds that his right knee disorder is presently manifested by 
no more mild instability and painful, noncompensable 
limitation of motion due to arthritis, which is consistent 
with the current 20 percent rating.  The clinical and X-ray 
findings were essentially the same for each knee, with the 
exception of a positive locking McMurray's test on the right 
on the 1995 examination.  As with the left knee, there is no 
objective evidence of frequent locking or effusion of the 
right knee.  The 20 percent rating accounts for the mild 
instability and arthritis with painful, noncompensable 
limitation of motion that has been demonstrated, and the 
above DeLuca analysis for the left knee also applies to the 
right knee.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating for the left knee or an 
increased rating for the right knee.  A preponderance of the 
evidence is against any further increase on the left and an 
increased rating for the right knee.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001). 

B.  Skin Disorder

Background  At his VA general medical examination in August 
1995 the veteran stated that his skin disorder had improved 
and that he was not using topical creams.  He noted he had 
black spots but that his skin was not flaking off as it had 
before.  The examiner noted multiple darkly pigmented macular 
lesions ranging in size from .1 inch to .3 inches to the 
posterior more than anterior thorax.  The skin was smooth 
with normal moisture and no evidence of scaling.  The 
diagnoses included tinea versicolor.

At his VA examination in January 2001 the veteran reported he 
experienced intermittent skin disorders but that he was not 
presently taking any medication to suppress it.  The examiner 
noted that there was no evidence of any rash or other 
indication of tinea versicolor anywhere on the veteran's body 
at that time.  The veteran stated that his last flare-up of 
symptoms was 3 years earlier.  The examiner concluded that 
the skin exam was normal with no evidence of tinea 
versicolor.

Legal Criteria  The Rating Schedule provides ratings for 
eczema with slight exfoliation, exudation or itching, if on a 
non-exposed surface or small area (0 percent rating); when 
there is exfoliation, exudation or itching, involving an 
exposed surface or extensive area (10 percent rating); when 
there is exudation or itching constant, extensive lesions, or 
marked disfigurement (30 percent rating); and when there is 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or the area is exceptionally 
repugnant (50 percent rating).  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2001).

Analysis  Based upon the evidence of record, the Board finds 
a compensable rating for service-connected tinea versicolor 
is not warranted.  Persuasive medical evidence shows that the 
veteran's skin is normal with no evidence of tinea 
versicolor.  While some hyperpigmented areas were noted to 
the trunk, back, shoulders, and neck in 1995, there was no 
suggestion of exfoliation, exudation or itching at that time 
and the 2001 examination failed to disclose any abnormal 
objective findings attributable to tinea versicolor.  In the 
absence of any symptoms or clinical findings of exfoliation, 
exudation or itching, the Board finds that a compensable 
rating is not warranted.

As the preponderance of the evidence is against the veteran's 
claim for a compensable rating for tinea versicolor, the 
benefit of the doubt doctrine is not for application.  
Gilbert, supra; Ortiz, supra.

C.  Extraschedular Ratings

In this case, the Board finds there is no persuasive evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related solely to these service-connected 
disorders, that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  Although the 
veteran stated, in essence, that his service-connected knee 
disabilities have resulted in a marked interference with 
employment, the January 2001 examiner noted his knee 
disorders were not a reason for unemployability.  There is no 
evidence of frequent periods of hospitalization related to 
these disorders.  Therefore, the Board finds referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


II.  Total Rating Claim  

Background  SSA correspondence dated in July 1984 noted the 
veteran had been awarded entitlement to disability benefits 
effective from May 1984. 

VA and private medical records dated from August 1984 to 
January 2001 noted diagnoses including paranoid personality 
disorder.  VA hospital records dated in October 1985 included 
a diagnosis of paranoid personality disorder and noted the 
veteran was considered to be unemployable.  VA vocational 
rehabilitation records dated in March 1996 show the veteran 
reported he had been awarded SSA disability benefits because 
of his emotional problems.  It was noted the veteran had 
applied for VA vocational rehabilitation benefits and 
requested $40,000 to start a home-based computer business.  
The examiner indicated that the veteran was bright but 
recommended a gradual and measured strategy for 
rehabilitation.  It was suggested the veteran first complete 
a computer course at a college near his home.  Subsequent 
records do not indicate any additional action for VA 
vocational rehabilitation was taken.  

In his August 1995 application for increased compensation 
based upon unemployability the veteran reported he had 
completed 4 years of high school education and stated he last 
worked full time in 1983.  He reported that a psychiatric 
disorder and service-connected knee disorders prevented him 
from securing or following any substantially gainful 
employment.  

A January 2001 VA psychiatric examiner assessed the veteran's 
overall functional impairment a GAF score of 70 and assessed 
his functional impairment due to mild dysthymia, secondary to 
service-connected knee disorders, a GAF score of 80 which 
indicates some but less than moderate difficulty in social, 
occupational, or school functioning.  

A January 2001 VA orthopedic examiner stated the veteran's 
arthritis was not believed to be a reason for his 
unemployability.

Legal Criteria.  According to the applicable laws and 
regulations, a total rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a) (2001).

VA policy provides that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, extra-schedular consideration applies 
in cases where veterans are unemployable by reason of 
service-connected disabilities, but fail to meet the 
percentage standards.  38 C.F.R. § 4.16(b).

VA law provides that a total rating for compensation purposes 
based on unemployability will be granted when the evidence 
shows that a veteran, by reason of service-connected 
disabilities, is precluded from obtaining or maintaining any 
gainful employment consistent with education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  In 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
held that consideration must be given to two standards, an 
objective standard based on average industrial impairment and 
a subjective standards based upon a veteran's actual 
industrial impairment.  

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2001).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.  

Analysis.  In this case, the veteran's service-connected 
disabilities are residuals of a left knee injury, other than 
arthritis, rated 10 percent; post-traumatic arthritis of the 
left knee, rated (as the result of the instant Board 
decision) 10 percent; residuals of a right knee injury, 
including post-traumatic arthritis, rated 20 percent; tinea 
versicolor, rated 0 percent; and dysthymia, rated 10 percent.  
His combined service-connected disability rating is 
40 percent.  See 38 C.F.R. § 4.25 (2001).  (The Board notes 
that the combined service-connected rating of 40 percent did 
not change as the result of the grant for a separate 10 
percent rating for the veteran's arthritis of the left knee 
with painful, noncompensable limitation of motion.  Id.)  In 
his claim for a TDIU received by the RO in August 1995, the 
veteran indicated that he had a high school education and 
employment experience in construction.  He also reported that 
he last worked in 1983.

As the veteran does not meet the percentage standards for a 
total disability rating, the matter of employability is 
determined by whether the his overall service-connected 
disability picture warrants an extra-schedular rating, with 
consideration of factors including his employment history and 
educational and vocational attainment.  See 38 C.F.R. 
§ 4.16(b).
Based upon the evidence of record, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's disability level.  
There is no persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the veteran's 
service-connected disabilities, that would take his case 
outside the norm so as to warrant an extraschedular rating.  

Although VA hospital reports noted the veteran was considered 
unemployable, the examiners did not indicate his service-
connected disabilities, by themselves, precluded the veteran 
from substantially gainful employment.  The medical evidence 
of record shows that the veteran has significant nonservice-
connected disabilities, including a paranoid personality 
disorder, which may not be considered in support of a claim 
for TDIU.  38 C.F.R. §§  3.341, 4.16 (2001); Van Hoose, 
supra. 

The Board notes there is no evidence of frequent hospital 
treatment for any service-connected disability and no 
competent evidence that the veteran's employment difficulties 
are solely due to his service-connected disabilities.  In 
fact, medical evidence demonstrates the veteran's present 
service-connected disabilities do not preclude substantially 
gainful employment and suggest he is unemployable because of 
a nonservice-connected personality disorder.  Therefore, the 
Board finds that a total disability rating based upon 
individual unemployability is not warranted.

While SSA correspondence indicates the veteran was considered 
unemployable in 1984, the Court has held that SSA decisions 
are not controlling for VA purposes.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).  
Moreover, as discussed below, the most probative evidence as 
to whether the veteran's service-connected disabilities 
preclude employment, within the meaning of the cited legal 
authority is the medical evidence dated in recent years, to 
include an opinion and a global assessment of functioning 
(GAF) scale score pertaining to the veteran's psychiatric 
status.

In adjudicating a total rating claim, however, the Board may 
not reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that the VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work.  Friscia, 7 Vet. App. at 297, 
citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. 
Brown, 6 Vet. App. 532 (1993).  In this case, recent VA 
examinations, obtained pursuant to a Board remand, included 
opinions as to the degree of industrial impairment caused by 
the service-connected disabilities.  The January 2001 VA 
orthopedic examiner specifically opined that the veteran's 
arthritis was not believed to be a reason for his 
unemployability.  There is no contrary medical opinion of 
record.  That is, the record is devoid of a competent opinion 
supporting the veteran's assertion that his service-connected 
disabilities alone preclude his ability to work.

The Board also notes the GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." [citing 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS 32 (4th ed. 1994)] 
(DSM-IV).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); also cited in Richard v. Brown, 9 Vet. App. 266 
(1996).  Scores ranging from 61 to 70 reflect only mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household).  
Such a score indicates that one is generally functioning 
pretty well, and has some meaningful interpersonal 
relationships.  Id.  Thus, the recent overall GAF score of 70 
is indicative of no more than a mild to moderate functional 
impairment and is clearly not consistent with an inability to 
work.

The only other service-connected disability is the veteran's 
tinea versicolor and, as noted above, the skin disease is not 
symptomatic or productive of any functional impairment.

The Board finds that the relevant medical evidence, to 
include the employment opinion of the January 2001 VA 
orthopedic examiner and the GAF score of 70, does not support 
the veteran's claim.  The veteran's service-connected 
disabilities do not present a disability picture with any 
unusual or exceptional circumstances that would take his case 
outside the norm so as to warrant extraschedular ratings or 
preclude substantially gainful employment consistent with his 
education and employment experience.

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, 1 Vet. App. 49; Ortiz, 274 F. 3d 1361.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a left knee injury, other than arthritis, is 
denied.

Entitlement to a separate rating of 10 percent for post-
traumatic arthritis of the left knee is granted, subject to 
the law and regulations governing the payment of VA monetary 
benefits.

Entitlement to a disability rating in excess of 20 percent 
for residuals of a right knee injury, including post-
traumatic arthritis, is denied.

Entitlement to a compensable rating for tinea versicolor is 
denied.



Entitlement to a TDIU is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

